Citation Nr: 9919308	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUE

Entitlement to an effective date prior to August 4, 1995, for 
an award of service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 rating decision of the RO.  



REMAND

The veteran contends that he is entitled to an effective date 
earlier than August 4, 1995, for an award of service 
connection for PTSD.  The applicable law and regulations 
state that, except as otherwise provided, the effective date 
for the grant of service connection will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise it will be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a), (b)(1) (West 1991); 38 C.F.R. § 3.400 
(1998).  

The veteran's original claim of service connection for PTSD 
was received by the VARO in Roanoke, Virginia, on November 6, 
1985.  In February 1986, the RO directed a letter to the 
veteran at his last known address of record requesting him to 
complete, sign and return the enclosed authorizations for a 
release of information from a Dr. Ronaldson and the Human 
Social Services office located in New Castle, Pennsylvania 
(incorrectly identified in the letter as New Castle, 
Virginia).  

In March 1986, the veteran supplied copies of his marriage 
certificate, as well as eight birth certificates, and 
provided written notification of his new address in New 
Castle, Pennsylvania.  In April 1986, the Roanoke RO prepared 
a deferred rating decision recognizing the veteran's change 
of address and indicating that an examination was required.  

In May 1995, the veteran arranged to have his records 
transferred to the RO in Phoenix, Arizona.  In August 1995, 
the veteran contacted the Phoenix RO to inquire as to the 
status of his November 1985 claim for service connection for 
PTSD.  By rating decision dated in November 1995, the RO 
granted service connection for PTSD and assigned a 30 percent 
rating, effective on August 4, 1995, the date the claim was 
describe as being "reopened."  

The veteran and his wife have presented testimony at hearings 
before the RO and this Member of the Board.  The veteran 
testified that Dr. Ronaldson initially diagnosed him as 
suffering from PTSD and encouraged him to apply for VA 
benefits, which he did after moving to Hampton, Virginia, in 
order to seek employment in the mid-1980's.  He further 
stated that, after making application, he fully cooperated 
with VA in the development of his claim by submitting 
information promptly, as requested.  According to the veteran 
and his wife, he never received the vouchers for a release of 
information from Dr. Ronaldson or Human Social Services.  

Where evidence requested in connection with an original claim 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
1 year, further action will not be taken unless a new claim 
is received. 38 C.F.R. § 3.158 (1998).  

The Board recognizes that the February 1986 letter requesting 
the veteran to complete, sign and return letters of 
authorization to obtain information from Dr. Ronaldson and 
the Human Social Services was sent to the veteran's last 
known address of record and that the "[p]rinciples of 
administrative regularity dictate a presumption that 
government officials 'have properly discharged their official 
duties.'"  Saylock v. Derwinski, 3 Vet. App. 394, 395 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) 
(quoting United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  Furthermore, absent the submission of 
"clear evidence to the contrary," the presumption is not 
rebutted.  See Rosler v. Derwinski, 1 Vet. App. 241, 242 
(1991).  The record clearly shows, however, that the veteran 
maintained contact with the Roanoke RO after the February 
1986 letter was sent and even appropriately notified them of 
his new address in New Castle, Pennsylvania.  Furthermore, 
shortly thereafter, in April 1986, the Roanoke RO prepared a 
deferred rating decision recognizing the veteran's change of 
address and indicating that an examination was required.  

Based on its review of the evidence of record, the Board 
finds that further development is required prior to 
adjudication of the veteran's claim.  This should include 
obtaining any pertinent records of treatment or evaluation 
for PTSD, including treatment rendered by Dr. Ronaldson 
and/or Human Social Services in New Castle, Pennsylvania.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for complaints relating to 
his PTSD since service.  After securing 
the necessary release, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request, to 
include those records from Dr. Ronaldson 
and Human Social Services in New Castle, 
Pennsylvania, and associate them with the 
claims folder.  

2.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










